          Case 1:17-cv-07291-VEC Document 147 Filed 04/27/21 Page 1 of 4
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 4/27/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
  DE QUAN LU, DIAN JIN JIANG, QI GUI                            :
  GUO, and WEI QIN ZHU,                                         :
                                                                :
                                      Plaintiffs,               : 17-CV-7291 (VEC)
                                                                :
                             v.                                 :     ORDER
                                                                :
                                                                :
  RED KOI, INC d/b/a RED KOI ORGANIC                            :
  SUSHI LOUNGE, LIN LIN, C&H Fortune,                           :
  Inc., Ying Chen, Jing Xin Dong, Xiaohua Zhu                   :
  a/k/a Ken Zhu, John Does #1-10, Jane Does #1- :
  10, and Company ABC #1-10                                     :
                                                                :
                                      Defendants.               :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 27, 2021, the parties appeared before the Court for a telephone

conference to resolve discovery disputes;

       IT IS HEREBY ORDERED that the parties must appear for a conference on Thursday,

April 29, 2021, at 10:30 A.M. The conference will be held in Courtroom 443 of the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that Plaintiffs’ objections to Defendants’ discovery request

that Plaintiffs provide tax returns for the years 2014 and 2015 is OVERRULED. Plaintiffs’

counsel must confer with her clients about whether they filed tax returns for the years 2014 and

2015 and come to the conference on Thursday with this information.

       IT IS FURTHER ORDERED that Plaintiffs’ counsel must come to the Thursday

conference with information about whether her clients have documents responsive to the list of

categories counsel for Defendant Chen outlined at the telephone conference. Plaintiffs’ counsel

must further come to the conference prepared to discuss the issues outlined by counsel for

                                                1
         Case 1:17-cv-07291-VEC Document 147 Filed 04/27/21 Page 2 of 4




Defendant Chen with respect to interrogatories. The Court will rule on any objections from

Plaintiffs’ counsel as to these issues at the conference.

        IT IS FURTHER ORDERED that Defendant Lin must file a letter by no later than today,

Tuesday, April 27, 2021, at 7:30 P.M., listing any additional discovery disputes to be resolved

at the Thursday conference. Counsel for the remaining parties must come to the conference

prepared to discuss the issues identified in the letter.

        IT IS FURTHER ORDERED that the parties must come to the Thursday conference

prepared to discuss the scheduling of depositions and Defendant Lin must be prepared to update

the Court on the production and translation of Defendant Lin’s notebooks. The Court

encourages the parties to try and resolve these issues before the conference.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry. Please

 contact chambers promptly if you or your client do not meet the requirements.

        IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

 comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

        IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code

7291. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.




                                                   2
       Case 1:17-cv-07291-VEC Document 147 Filed 04/27/21 Page 3 of 4




SO ORDERED.
                                         _________________________________
Date: April 27, 2021                           VALERIE CAPRONI
      New York, New York                       United States District Judge




                                     3
         Case 1:17-cv-07291-VEC Document 147 Filed 04/27/21 Page 4 of 4




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                4
